PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





In re Application of					:
Lin, et al.						:
Application No. 15/799,434				:	DECISION ON PETITION
Filing Date: October 31, 2017 				:
Attorney Docket No. SST-2329			:		

	

This is a decision on the renewed petition under 37 CFR 1.137(a), filed May 16, 2021, to revive the above-identified application.

The petition is DISMISSED.

Any request for reconsideration must be submitted within TWO (2) MONTHS from the mail date of this decision.  No further petition fee is required.  Extensions of time under 37 CFR 1.136(a) are permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.137(a).”  This is not a final agency action within the meaning of 5 U.S.C. § 704.

The above-identified application became abandoned for failure to timely file an inventor’s Oath or Declaration or Substitute Statement as required by the Notice Requiring Inventor’s Oath or Declaration, mailed February 4, 2020, no later than payment of the issue fee. Applicant paid the issue fee on May 16, 2021. As such, the application became abandoned on May 5, 2020.  The Office mailed a Notice of Abandonment on June 24, 2020. 

A grantable petition under 37 CFR 1.137(a) must be accompanied by:  

	(1) the required reply, 
	(2) the petition fee, and
(3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional.

Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Commissioner may require additional information.1 



The instant petition has not satisfied requirement (1).

Regarding requirement (1), the declarations received on May 16, 2020, cannot be accepted, as they fail to comply with 37 CFR 1.63(a) (i.e. the declarations fail to identify the application to which they are directed and there is no attached application).  Petitioner may use the current declaration (37 CFR 1.63) form (AIA /01).  This form may be obtain from our website www.uspto.gov form number PTO/AIA /01.     

Further correspondence with respect to this matter should be addressed as follows:


By mail:	Mail Stop PETITIONS
Commissioner for Patents
Post Office Box 1450
Alexandria, VA 22313-1450

By hand:		Customer Service Window
			Mail Stop Petitions
			Randolph Building
			40l Dulany Street
			Alexandria, VA 22314

By fax:			(571) 273-8300
ATTN: Office of Petitions

By internet:		EFS-Web2 

Any questions concerning this matter may be directed to Paralegal Specialist Debra Wyatt at (571) 272-3621.  



/LIANA S WALSH/Lead Paralegal Specialist, OPET                                                                                                                                                                                                        


    
        
            
    

    
        1 See MPEP 711.03(c)(II)(C) and (D).  
        2 www.uspto.gov/ebc/efs_help.html (for help using EFS-Web call the Patent Electronic Business Center at (866) 217-9197).